﻿I am happy to congratulate you warmly, Sir, on your election to the presidency of the General Assembly at its forty-sixth session. The Bahamas is confident that, given your vast experience and diplomatic skills, you will lead this session to a successful conclusion.
I take this opportunity to express deep appreciation to your predecessor, Mr. Guido de Marco, the Deputy Prime Minister and Minister for Foreign Affairs of Malta, for the excellent manner in which he presided over our deliberations at the forty-fifth session.
Our Secretary-General has given much to our Organization and we owe much of our success in the past year to his wise leadership. The Bahamas wishes to record its appreciation for his untiring efforts as a champion of peace. As he demits this high office, the Bahamas wishes to pay the highest tribute to this great son of our Latin American and Caribbean region for his enormous contribution to this Organization. Among his greatest legacies will be his dedication to fostering the social and economic development of developing countries - a noble legacy indeed.
I wish also, on behalf of the Government and the people of the Bahamas, to welcome the Republics of Estonia, Latvia and Lithuania, North and South Korea, the Federated States of Micronesia and the Republic of the Marshall Islands to membership in the United Nations.
Only two weeks ago the first democratically elected President of Haiti, the Reverend Father Jean-Bernard Aristide, proudly addressed this Assembly. He, and indeed all of us, held great expectations then that Haiti had finally closed the door on its political past and stood poised in the sunlight of democracy, ready to challenge the international community to live up to its promises and obligations to render real economic support to the fledgling Haitian democratic Government, without which it could not survive.
Today I am forced to join the world community in condemning the betrayal of Haitian democratic ideals by the military. This latest attempt to wrest power from the duly elected and constitutional Government of Haiti is particularly bitter to those of the region who played so intimate a part, in the realization of Haitian democratic elections less than one year ago and who witnessed the inauguration of President Aristide in February of this year. We call on those who have seized power in Port-au-Prince to recant and immediately restore constitutional order to the Republic, to bring those responsible for the loss of life to justice and to allow Haiti to continue on its path to genuine growth and development. We call for international solidarity in the pursuit of this goal and we urge speedy action to end the suffering of the Haitian people.
The decade of the 1990s has already proved to be one of tremendous revolution, as evidenced by dramatic charges in the international political landscape. At no time in history has there been a more widespread quest for freedom and democracy. Consistent demands and pressure to dismantle apartheid have set the wheels of change in motion in South Africa. The proud people of Namibia celebrate the first anniversary of nationhood and the German people a year of reunification as the aspirations of the peoples of Latvia, Estonia and Lithuania to independence have been realized.
We also welcome the success of the United Nations-sponsored peace initiative in El Salvador and we hope that the parties will observe the letter and the spirit of the agreement so that the people of El Salvador can enjoy the benefits of peaceful development. Although at tremendous cost. International action repelled aggression in the Persian Gulf and upheld the basic tenets of the Charter of the United Nations. Today the sovereignty and the territorial integrity of Kuwait are preserved.
We welcome the initiatives currently under way to bring all States involved in the question of the Middle East to the negotiating table. We reiterate our support for an international peace conference to address the right of all States to exist within secure and recognised boundaries, in accordance with Security Council resolutions 242 (1967) and 338 (1973).
We commend the Governments of Belize and the Republic of Guatemala on their negotiations, which have now resulted in the establishment of full diplomatic relations. We welcome this development, fully cognizant of the tremendous potential for enhancing the peace and security of the region.
These dramatic developments on the international political front have opened new economic opportunities and challenges for the global economy. It is particularly urgent now that countries with weak economies be granted a fair opportunity to participate in the benefits to be derived from now trade and investment initiatives.
It will be recalled that during the last session of the Assembly I announced that the Bahamas had introduced a new investment programme designed to encourage the flow of foreign investment capital. I am pleased to inform the Assembly that new legislation is soon to be completed:
"An Act to encourage the establishment, conduct and expansion of enterprises and investment in designated areas of the islands of the Bahamas by the granting of certain exemptions and fiscal incentives to persons engaging in such enterprises or investment".
This kind of economic initiative is particularly important to the development of the Bahamas and the economic advancement of its people. The Bahamas remains deeply concerned over its lack of access to international resources on a concessionary basis and its exclusion from official development assistance. Therefore the Bahamas welcomes the Enterprise of the Americas Initiative, whose proposals on the management of external debt, investment promotion, trade liberalization and the environment are critical to the development of countries in the region. We would encourage other developed countries to undertake similar initiatives and to make benefits available on as wide a basis as possible, including all countries in the region. The Bahamas hopes that the necessary resources required to render the American Initiative effective are put in place in a timely fashion so that the gains might stimulate new, important economic activity in participatory States.
The Bahamas regrets that the last round of negotiations of the General Agreement on Tariffs and Trade (GATT) did not achieve global agreement, and we hope that the process will be given a further opportunity so that the trade concerns of all countries, especially the developing countries, can be addressed towards the enhancement of international trade relations.
The international drug trade has generated social, economic and political problems of such magnitude that the global community is obliged to continue investing vast efforts and resources in combating it.
It is evident that a well coordinated and properly financed plan, supported by the commitment of Governments, is required if international efforts against the drug menace are to be successful. The Bahamas has therefore enthusiastically supported the increased emphasis on galvanising the framework for international cooperation in drug control in recent years, resulting in the establishment of the United Nations narcotic drugs Global Programme of Action. The efficacy of the Heads of National Drug Law Enforcement Agencies (HONLEA) system is evident. The international drug control treaty regime is now more complete following the adoption of the 1986 United Nations Convention against Illicit Traffic in Narcotic Drugs and Psychotropic Substances, and significant blueprints for drug control generated the very important Global Programme of Action.
We are confident that the international community will build on this new foundation to the fullest extent. The Bahamas can be counted upon to play its role at the international, regional and bilateral levels, and we hope that the success which we have achieved through cooperative efforts will be an example to others. We would be happy to share our experience with other Member States.
As an archipelagic State, whose principal industries are tourism and fisheries, we have among our highest priorities the preservation and protection of the environment and the maintenance of a sound ecosystem. We endorse the development of a multilateral approach to the protection of the environment which will recognize the needs and concerns of all countries for sustainable development. We look forward to the 1992 Conference on Environment and Development and the adoption of international conventions on biodiversity and climate change. My Government wishes to acknowledge the assistance extended by the United Nations Environment Programme, the United Nations Development Programme and the donor community to enable developing countries to participate in the preparatory process for the Conference. We hope that contributions will continue so as to allow for developing countries to be adequately represented at the Conference itself.
Regrettably, the most appropriate forum for global action again finds itself severely handicapped by its financial situation. States must resolve to give the United Nations the financial resources it needs.
When my country entered the international family of nations 18 years ago my Government made a commitment to respect the basic principles of international law and the Charter of this Organization. We noted then that we entertained no illusions of grandeur about the potential of small States like the Bahamas to influence world affairs. We remain committed, however, to enhancing the work of the United Nations and its potential greatness and influence. We call on all Member States to do likewise.
In 1992 the Bahamas will commemorate the quincentennial anniversary of the encounter of two worlds, which is an inescapable part of our history. By virtue of the first landfall of Columbus in the new world at San Salvador, the Bahamas became the first known part of the new world, a historic fact in which Bahamians take a great deal of pride. The first event of our official calendar took place recently with the arrival of the Japanese reproduction of Columbus's flagship, the "Santa Maria" at San Salvador. This visit, to be followed by a year-long programme of activities, including exchanges in the Bahamas involving countries from every region of the world, will highlight the importance of strength and diversity of the cultures of the world. The Bahamas is particularly pleased that so many States have agreed to participate so that we may place the last 500 years in their proper perspective.
Peace and security are of the utmost importance to human development and advancement. They are also important to the Improvement of economic stability and the arrest of stagnation and recession.
The elusive economic recovery, which has occupied so much time and discussion over the last year and a half, recovery from which benefits would flow to developing countries, seems to defy the prognostications of the sages. An atmosphere of fear, and uncertainty will not promote the economic conditions we all long for and require to allay the problems which beset our countries. We pray for and work towards the promise of favourable times.
The great English novelist Charles Dickens, writing in 1859 of a Europe faced with the challenges of industrial and political revolution in the eighteenth and nineteenth centuries, entered into literary immortality the 1ines:
"It was the best of times, it was the worst of times - it was the age of wisdom, it was the age of foolishness". (A Tale of Two Cities) To paraphrase Thomas Paine, it was indeed a time that tried men's souls. Tumultuous times are once again upon us, and, as they were 200 years ago, they are again centred in Europe. As then, the tremors of Europe's tumult are felt in the Americas, in Africa and in Asia. But troubled times are always times of great opportunity, as Dickens recognized all those years ago. We must look at these times as seasons of light and springs of hope.
